Per Curiam.
The order appealed from was made on the complaint and answer. There is no affidavit to show that the trial of the issues would require the examination of a long account and the pleadings themselves do not show that the examination of such an account would be involved in the trial of the action.
The authority to make the order is found in section 1013 Of the Code winch provides that the court may direct a trial of the issues of fact by a referee where the trial will require an examination of a long account on either side and will not require the decision of difficult questions of law.
Before the court can order a reference under this section it must appear either from the pleadings in the action or an affidavit that the trial will require the examination of such an account and will not require the decision of difficult questions of law. Those facts not appearing in this case the court had no power to refer The order appealed from must therefore be reversed with $10 costs and disbursements, and the motion to refer denied.